                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA
                                                No. 19 CR 52
                v.
                                                Judge Manish S. Shah
MUHAMMAD ATEEQ
    a/k/a “Nilesh Patel,” a/k/a
    “Sanjay Kapoor”

                PROTECTIVE ORDER GOVERNING DISCOVERY

         Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d), it is

hereby ORDERED:

         1.    All of the materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case (collectively, “the

materials”) are subject to this protective order and may be used by defendant

Muhammad Ateeq (“defendant”) and defendant’s counsel (defined as counsel of record

in this case) solely in connection with the defense of this case, and for no other

purpose, and in connection with no other proceeding, without further order of this

Court.

         2.    Defendant and defendant’s counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons

consulted, appointed or employed to assist in the defense, persons who are

interviewed as potential witnesses, counsel for potential witnesses, and other persons

to whom the Court may authorize disclosure (collectively, “authorized persons”).


                                            1
Potential witnesses and their counsel may be shown copies of the materials as

necessary to prepare the defense, but may not retain copies without prior permission

of the Court.

      3.        Certain materials to be disclosed by the government contain particularly

sensitive information, including medical information of one or more persons other

than the defendant. These materials shall be plainly marked as sensitive by the

government prior to disclosure and will be produced without redaction. No such

materials, or the information contained therein, may be disclosed to any persons

other than defendant, counsel for defendant, persons consulted, appointed or

employed to assist the defense, the person to whom the sensitive information solely

and directly pertains, or potential witnesses and their counsel without prior notice to

the government and authorization from the Court. Potential witnesses and their

counsel may not retain copies of the sensitive materials or information. Absent prior

permission from the Court, information marked as sensitive shall not be included in

any public filing with the Court, and instead shall be submitted under seal (except if

defendant chooses to include in a public document sensitive information relating

solely and directly to defendant).

      4.        Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with this case by defendant, defendant’s counsel, and authorized




                                            2
persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      5.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      6.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order.

      7.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained in defense counsel’s case file. The Court may require a

certification as to the disposition of any such materials. In the event that the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

      8.     If information produced in discovery is subject to a claim of privilege or

of protection as trial-preparation material, the party making the claim may notify

any party that received the information of the claim and the basis for it. After being

notified, a party must promptly return, sequester, or destroy the specified


                                          3
information and any copies it has; must not use or disclose the information until the

claim is resolved; must take reasonable steps to retrieve the information if the party

disclosed it before being notified; and may promptly present the information to the

court under seal for a determination of the claim. The producing party must preserve

the information until the claim is resolved.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit

defense counsel in the use of discovery materials in judicial proceedings in this case,

except that any document filed by any party which attaches or otherwise discloses

specially identified sensitive information as described in Paragraph 3 above shall be

filed under seal, absent prior permission from this Court, unless the parties agree

on appropriate redaction of sensitive information.

      10.    Nothing contained in this Order shall preclude any party from

applying to this Court for further relief or for modification of any provision hereof.

                                         ENTER:



                                         MANISH S. SHAH
                                         District Judge
                                         United States District Court
                                         Northern District of Illinois

Date: March 14, 2019



                                           4
